 WACKENHUT CORPORATION293The Wackenhut CorporationandInternational GuardsUnion of America,Petitioner.Case 27-RC-4717September17, 1974DECISION ON REVIEW AND ORDERBy CHAIRMAN MILLERAND MEMBERSFANNING ANDJENKINSOn March 21, 1974, the Regional Director for Re-gion27 issued a Decision and Direction of Electionin the above-entitled proceeding in which he found,contrary to the Employer's assertion, that a unit of allfull-time and regular part-time guards of the Employ-er located at the Fort St. Vrain Power Plant in Platte-ville,Colorado, constituted an appropriate unit. Infinding this unit appropriate, the Regional Directoralso excluded approximatelysix "on-call" guards ascasual employees. Thereafter, in accordance with Sec-tion 102.67 of the Board's Rules and Regulations,Series 8,as amended, the Employer filed a timelyrequest for review of the Regional Director's decisionon the grounds,inter alia,that the Regional Directormade factual errors and departed from officially re-ported precedent.On April 24, 1974, by telegraphic order, the requestfor review was granted and the election stayed pend-ing decision on review.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-menber panel.The Board has considered the entire record in thiscase with respect to the issues under review and makesthe following findings:The Petitioner seeks to represent a unit of all guardsemployed by the Employer at the Public Service Com-pany of Colorado's Fort St. Vrain Nuclear Generat-ing Station (hereinafter Fort St. Vrain) in Platteville,Colorado. The Employer contends that the recordshows the guards at Fort St. Vrain do not have sucha separate community of interest apart from the em-ployees at the Employer's other Denver area locationsas to warrant the establishment of a separate unit forpurposes of collective bargaining. For the reasonsstated below, we agree thata unitlimited to guardsemployed at Fort St. Vrain is inappropriate.'The Employer, a Florida corporation,maintains its' In light of our disposition of the appropriateness of the unit sought byPetitioner,we need not,nor do we, pass upon the Regional Director's find-ings with respect to the eligibility of certain individuals in the unit he foundappropriate.Further, we find no merit in the Employer's contention that theRegional Director's refusal to grant any extension of time for it to file its briefand position on the unit question was an abuse of the Regional Director'sdiscretion and constituted prejudicial error.principal office and place of business at Coral Gables,Florida, and also maintains offices in 32 States, theDistrict of Columbia, and the Commonwealth ofPuerto Rico. It is engaged in providing protectionservice, including guards on a contract basis, for man-agement and the professions.The Employer's Denver, Colorado, office main-tains guards at nine locations including the StapletonInternational Airport operation .2 The Denver area of-fice area includes Colorado, Nebraska, North andSouth Dakota, the western portion of Kansas, andparts of Wyoming and Montana, and it is subdividedinto three divisions: investigation and retail protec-tion, administration, and physical security. Duane D.Anderson, the area manager, also has personal con-trol of the physical security division which providesguards at various jobsites to meet clients' require-ments.Within physical security is an area supervisorwho has responsibility for setting up new jobs, in-structing guards, preparing posts and general orders,maintaining primary liaison with clients, hiring, andsupervising at the various jobsites, and coordinatingwith guard leadmen. The area supervisor has authori-ty to hire and discharge employees and all employeesare hired through, and personnel records are main-tained at, the Denver central office. Also under thephysical security division, but not under the control ofthe area supervisor, is the Employer's predeparturescreening operation. There is no history of collectivebargaining between the parties in the Denver area.The Fort St. Vrain operation, at which the Employ-er has maintained guards since October 1973, is locat-ed some 40 to 50 miles northeast of Denver. TheEmployer's other jobsites are located within the great-ed Metropolitan Denver area.'The Employer's work force at the Fort St. Vrainlocation consists of approximately 18 employees cov-ering three shifts 7 days per week. Sergeant MiltonBroadhead who works the day shift is in charge of thatlocation. Broadhead is basically responsible for insur-ing that employees adhere to the "post" and to the"general orders."While he has authorityto assignshifts in cases of absences, call in replacement person-nel, assign work, and grant time off foremergenciesonly if he is able to secure a replacement, he cannotdiscipline employees or otherwise affect their employ-ment. With respect to Broadhead's authority regard-ing replacements, if a guard is going to be absent2The Employer providesguards for passenger-boardinginspection at Sta-pleton Airport in Denver.In Case27-RC-4512,this airport operation wasfound to constitute a separate appropriate unit and the guards stationedtherein are currently represented by Petitioner.3Although there is one characterization in therecordof the Fort St. Vrainsite as being "rather isolated from the Denver area," as referredto by ourdissenting colleague,we note that the distancesdid notpreclude the use of"on-call" guards(see below) at bothFt. St.Wainand the Employer's othersites. 294DECISIONSOF NATIONAL LABOR RELATIONS BOARDbecause of vacation or other reasons the guard noti-fiesBroadhead who in turn notifies the area office.The area office then schedules an employee for theabsent employee's shift. If the absence is caused by anemployee'sillness,Broadhead finds a replacement byutilizing a list of names of employees at his disposal.In these circumstances, we find that Broadhead exer-cises only minimal authority over the employees atFort St. Vrain. It is clear that, in matters of substanceaffecting the employees' terms and conditions of em-ployment, he has no authority to act without firstseeking approval from the central office. Thus, unlikeour dissenting colleague, we find the record evidenceinsufficient to establish that Fort St. Vrain is run asan autonomous operation of the Employer.Regarding transfers affecting the Fort St. Vrain lo-cation, the record discloses that since October 1973there have been five "permanent" transfers fromother sites to that location to initially set up and ex-pand the guard complement there. Subsequently sixguards, including some of the five who had transfer-red to Fort St. Vrain when the Employer began servic-ing that site, transferred from that location to othersites. In addition, the Employer has assigned five orsix employees to fill in on a regular basis at the FortSt.Vrain location. These employees are on call towork at locations where the Employer needs extrapersonnel. Typically, these "on-call" guards are calledto duty because of the illness of others or inclementweather resulting in absences within the regular workforce. These "on-call" employees either have full-timejobs elsewhere and work only part-time for the Em-ployer or regularly work at more than one of theEmployer's locations. All the on-call guards maywork at any of the Employer's jobsites, including FortSt.Vrain 4With the exception of those guards at StapletonAirport, all the guards at the remaining eight jobsites,including Fort St. Vrain, perform basically the sametype of guard duties-securing the protecting clients'property- and have the same fringe benefits. Theydo not have the same wage rate because that varieswith each individual client.It is clear that the Employer has a centralized laborrelations policy emanating from its Denver area officeas evidenced by the central control of hiring, dis-charge,maintenance of personnel records, and thecoordination of operations from the Denver location.In view of this centralized labor policy, the evidenceThese employees, however,do not workat the StapletonAirport opera-tion.In any event,the fact that there have been"permanent"transfers in andout of Fort St. Vrain,as well as the use of "on-call" guards throughout theEmployer's operation,belies, in our opinion,our dissenting colleague's con-clusion that transfers to and fromFort St. Vrain will notlikely reoccur, andindicates that such transfers are more than of a "start-up" natureonly, ascharacterizedby the dissent.of transfers of guards to and from the Fort St. Vrainlocation since its inception,5 The utilization of "on-call" guards among the various locations of the Em-ployer, including Fort St. Vrain, the common areasupervision, and the lack of substantial autonomyvested in the Fort St. Vrain supervisor with respect topersonnel matters, we conclude that, in these circum-stances, a unit limited to the guards at the Employer'sFort St. Vrain location does not constitute an appro-priate bargaining unit.6Accordingly, as we have found the requested unitto be inappropriate and Petitioner has made no alter-native request for a broader unit, we find that noquestion affecting commerce exists concerning therepresentation of certain employees of the Employerwithin the meaning of Section 9(c)(1) and Section(2)(6) and (7) of the Act, and we shall dismiss thepetition herein.'ORDERIt is hereby ordered that the petition filed herein be,and it hereby is, dismissed.MEMBERFANNING,dissenting:The majority concludes, contrary to the RegionalDirector's finding, that the requested single locationat Fort St. Vrain guard unit is inappropriate. I cannotagree.The Fort St. Vrain jobsite is located at Platteville,Colorado, 40-50 miles from the Denver metropolitanarea,8and is, according to Duane Anderson,Employer's area manager, "rather isolated" from theDenver area. The site is supervised by a sergeant whois responsible for insuring that individuals adhere tothe post and general orders. He also has the authorityto independently assign work and can grant time offif he is able to secure a replacement. There have beenfive transfers to the site from Employer's other loca-tions and six transfers from the location. However, thetransfers to the site were made to get Employer's oper-ations at the site underway in 1973. Some of the sixtransfers from the site were these same individualsreturning to Denver area jobs .9 Employer does hire5For the reasons noted above, we do not include theStapletonAirportoperation within thiscategory.6 Cf.N.L.R.B. v. Pinkerton's Inc.,428 F.2d 479 (C.A. 6, 1970), andN.L.R.B.v.Pinkerton'sInc.,416 F.2d 627 (C.A. 7, 1969).' In the circumstances,we find itunnecessary,on this record,to pass onthe employer's contentionthat the only appropriateunit for the employeesinvolvedis areawide in scope.sEmployerhas sevenother locationsin the Denver area,the nearest ofwhichis40 milesfrom the Fort St. Vrain jobsite.9Area ManagerAndersontestifiedas follows:Q. Youmentioned you have five transfers in and six transfers out,would this necessarily be the same individuals?A. Notnecessarily although as I said, there were a few individuals who WACKENHUT CORPORATIONcentrally. However, because of the distance involvedit seeks employees who live near the Fort St. Vrain sitefor employment at the site. Fringe benefits are cen-trally determined in the Employer's Denver area of-fices and are the same at all locations. However, wagerates vary from location to location.The majority relies on Employer's centrally de-termined labor relations policies together with thepermanent transfer of employees, the use of the samecasuals at all jobsites, and what they find is the lackof authority in the onsite supervisor to find that thesingle location unit is inappropriate. As discussedabove the transfers were largely the result of the startup of Employer's activities at the site. There is noevidence the transfers will reoccur. The fact that thesite is "rather isolated" along with Employer's policyof seeking local people for the site strongly suggeststhat they will not. In my opinion these startup trans-fers should be given very little weight. Nor am I will-ing to attach a great deal of significance to the factwere involved in both cases.Theywere transferred in to help things getstarted out and transferred out, as we got employees recruited from thelocal area up there.295that some casual employees, whom the Regional Di-rector excluded from the unit,10 also work at otherjobsites. As to the onsite supervision, the record indi-cates the onsite supervisor is in charge of Employer'sday-to-day operations and has substantial authorityin carrying out these functions. It seems to me thisfactor weighs in favor of, rather thanagainst, findinga singlelocation unit appropriate.The fact that Employer's labor relations policy iscentrally administeredis in itselfinsufficient to mili-tate against a single location unit where the otherfactors present support such a unit. Here the locationisgeographically separated, hiring is from the localarea, there is little evidence of interchange, and thereis local supervision and local wagerates. In my opin-ion these factors require a finding that the employeesat the Fort St. Vrain site have a community of interestseparate from the employees at Employers' other job-sites and, accordingly, that the petitioned-for unit isappropriate. I think this finding is more in accord withthe statutory policy set forth in Section 9(b) of the Actthan is the negative conclusion of my majority col-leagues.'Iwould adopt the Regional Director's finding thata unit consisting of Employer's guards at the Fort St.Vrain location is appropriate.10 In my opinioncorrectly.